DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicant’s reply filed on April 7, 2021 is acknowledged.  Claims 1 and 8-12 are amended, Claims 3, 5, and 7 are canceled, and Claims 17-20 are new.  Thus, Claims 1, 8-14, and 17-20 are pending and are further examined on the merits in the U.S. non-provisional application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			a pair of bi-helical toothed wheels for a hydraulic gear (Claim 12, line 3)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
			hydraulic gear apparatus (2) (Abstract, line 2 and p. 8, line 19 of the specification is not found in the drawings; in contrast, the specification calls out reference numeral 2 as “gear 2” as shown in Fig. 3, p. 8, lines 6 and 7).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
			Location N is not found depicted in Fig. 12 (p. 15, line 18), and
			Location L is identified (p. 15, lines 16, and 18, however, there are two L locations identified in the drawing which is confusing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
		Applicant has amended Figs. 8, 11, and 12 with the RIGHT TRIANGLE/REFERENCE RIGHT TRIANGLE” to enhance the clarity of understanding of the bi-helical development of Applicant’s toothed gear.  The specification describes a right triangle for at least Figs. 8 and 11 (see p. 11, line 5 and p. 15, lines 5 and 6).  To further enhance the clarity of understanding of the written description to the reader of the specification as it relates the drawings the Examiner encourages Applicant to add a statement into the specification that indicates this REFERENCE RIGHT TRIANGLE (i.e., Figs. 8 and 11 of the REPLACEMENT SHEETS do not each recite REFERENCE RIGHT TRIANGLE like Fig. 12) is the same reference right triangle being referred to/depicted in each of Figs. 8, 11, and 12,
	The description of Fig. 12 is difficult to follow (p. 15, lines 11-19) as for at least the reasons of segment L-N (location N is not labeled in the drawing) and H-I-L is not understood as there are two labeled L’s in the drawing (right side of Fig. 12), and
	The Examiner encourages Applicant to review the specification in comparison to the drawings and ensure consistency of understanding for the reader of the specification and identify and correct any other issues that are found.      
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Regard to Claim 12 and claim dependent thereon
	The phrase “a pair of bi-helical toothed wheels for a hydraulic gear” (Claim 12, line 3) does not appear to be described or shown as such in the written description or the drawings of the specification.  In contrast, the specification describes a “toothed wheel 1 forming a part of gear 2” (p. 8, line 6 and 7) which as shown in Fig. 3 as one (1) toothed wheel being associated with one gear which is not a pair of bi-helical toothed wheels as is currently recited in the claim.  One way to obviate this rejection is to further amend the claim to remove the subphrase “for a hydraulic gear”.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 12 and claim dependent thereon
	The phrase “a pair of bi-helical toothed wheels for a hydraulic gear” (Claim 12, line 3) in combination with the phrase “said pair of bi-helical toothed wheels being bound to support shafts to form a driving wheel and a driven wheel of said hydraulic gear apparatus” (Claim 12, lines 4 and 5) makes the claim indefinite in that it is not understood what the hydraulic gear is in relation to the hydraulic gear apparatus so that the scope of the claim is clear.  In contrast, the specification describes that “toothed wheel 1 forming a part of gear 2” (p. 8, line 6 and 7) which as shown in Fig. 3 is one (1) toothed wheel 1 being associated with one gear which is not a pair of bi-helical toothed wheels as is currently recited in the claim.  One way to obviate this rejection is to remove the subphrase “for a hydraulic gear”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US7040870 (Nicolas et al.; issued on May 9, 2006) (NICOLAS) in view of WO2014/91253A1 (Ferretti et al.; published on December 4, 2014) (FERRETTI) (US2016/0265528 is the English equivalent to WO2014/91253A1).
	In reference to Claim 1, NICOLAS teaches:  
		A pair of bi-helical toothed wheels (gears 22, 24, title, Abstract, Figs. 1-4) for a gear apparatus (col. 1, lines 8-10), comprising:
			said pair of bi-helical toothed wheels (22, 24, col. 3, line 5, Fig. 1) being bound to support shafts (26, 28, col. 3, line 6) to form a driving wheel (one of the wheels 22, 24 can be designated as a driving wheel, col. 3, lines 7 and 8) and a driven wheel (the other wheel of 26 or 28 would be the driven wheel because when the driving wheel rotates the enmeshment generates rotation of the other gear) of said gear apparatus; 
			said pair of bi-helical toothed wheels (22, 24) having non-encapsulating profiles (as best seen in Fig. 1 fluid is not trapped in a tooth of one gear 
			each toothed wheel (each 22, 24) of said pair of bi-helical toothed wheels including: 
				a plurality of teeth (teeth 30, 30’, col. 3, line 13); 
				wherein each tooth of the plurality of teeth: 
					has a variable helix angle with continuous function in a longitudinal direction parallel with a rotation axis of one of the support shafts that corresponds to a respective toothed wheel (best seen in Figs. 3 and 4 where each tooth 30, 30’ has helix side portions 23 and a top curved portion 34 that each have continuous function (no discontinuity is seen as shown in Figs. 3 and 4) along the axial length of each tooth and has at least a variable helix angle in a central zone B of the tooth where each tooth 30, 30’ variably transitions from having a right hand helix/helix angle at end location D to the transition point E and then to a left hand helix/helix angle from transition point E to the end location F moving in an axial direction of the tooth, Examiner’s ANNOTATED Fig. 3 of NICOLAS); 
					begins with a right-handed helix at an end (at end D, Examiner’s ANNOTATED Fig. 3 of NICOLAS) of the respective toothed wheel and ends with a left-handed helix at an opposite end (at F, Examiner’s ANNOTATED Fig. 4 of NICOLAS) of the respective toothed wheel (for each 30, 30’); 
					includes a transition point (E, Examiner’s ANNOTATED Fig. 3 of NICOLAS) between the right-handed helix and the left-handed helix in which the variable helix angle is 0o (along imaginary line G each transition point 
NICOLAS does not explicitly call out 
			(i) that the right and left derivatives of a helix angle function are finite and equal at the transition point, and 
			(ii) that the gear apparatus is more specifically a hydraulic gear apparatus.   
With regard to (i) above, a person of ordinary skill in the art (PHOSITA), however, would understand with a curved profile arranged through the transition point E as taught by NICOLAS would necessitate that the right and left derivatives of a helix angle function are finite and equal at the transition point E (i.e., because the transition point is curved thereat and does not end as a cusp/point as was previously asserted by Applicant in their reply (at pp. 11-15) in obviating the previous rejection of Claim 1 based on FERRETTI and which was further emphasized by Applicant in the phone interview held on March 31, 2021).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to understand a transition point as taught by NICOLAS where the right and left derivatives of a helix angle function are finite and equal at the transition point as further understood by the PHOSITA and incorporate this collective understanding into NICOLAS’ gear pump for the benefit of constructing a robust pump that has improved 
	With regard to (ii) above, FERRETTI teaches gear pumps that are associated with hydraulic systems, and as such, can be considered to be a kind of hydraulic gear apparatus with a bi-directional arrangement utilizing helical gears (¶ 0006).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a gear pump in a hydraulic application so as to be considered a hydraulic gear apparatus as taught by FERRETTI and further incorporate this kind of gear pump arrangement/understanding to the gear pump of NICOLAS for the benefit of having a pump that is applicable in numerous commercial applications including hydraulic applications that find use in the automotive, earthworks, and automation and control industries as expressly described by FERRETTI (¶ 0009). 

    PNG
    media_image1.png
    406
    472
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    684
    649
    media_image2.png
    Greyscale

Examiner’s ANNOTATED Fig. 4 of NICOLAS
	In reference to Claim 17, NICOLAS further teaches that a respective tooth comprises three zones including an initial zone (A, Examiner’s ANNOTATED Fig. 4 of NICOLAS), a central zone (B, Examiner’s ANNOTATED Fig. 4 of NICOLAS) following the initial zone (A, from the left to right axial direction), and a terminal zone (C, Examiner’s ANNOTATED Fig. 4 of NICOLAS) following the central zone (B, from the left to right axial direction).
	In reference to Claim 20, NICOLAS also teaches that the central zone (B) has the variable helix angle (best seen in Figs. 3 and 4 where each tooth 30, 30’ has helix side portions 23 and a top curved portion 34 that each have continuous function along the axial length of each tooth and has at least a variable helix angle in a central zone B of the tooth where each tooth 30, 30’ variably transitions from having a right hand helix .

Claims 8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over NICOLAS and FERRETTI, and further in view of US2017/0298733 (Williams et al.; published on October 19, 2017) (WILLIAMS).
	In reference to Claim 8, NICOLAS and FERRETTI teach an initial and terminal zone that each have a helix angle, but NICOLAS and FERRETTI do not further teach that a respective tooth in the initial and terminal zones specifically has a constant helix angle.  WILLIAMS teaches a helical rotary component that also includes initial and terminal zones (foreground in Fig. 9 is an initial zone and opposite end is a terminal zone which can be each be formed to have constant helix angle, ¶ 0045, especially lines 3-7).   
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the initial and terminal zones to have constant helix angle and incorporate this feature into the gears of the modified pump of NICOLAS and FERRETTI for the benefit of having a robust rotor construction that is effective to compress, move, or expand a fluid as expressly described by WILLIAMS (¶ 0003, especially lines 1-3 and 6-7).
	In reference to Claim 18, NICOLAS and FERRETTI also teach that the initial and terminal zones have a helix angle, however, NICOLAS does specifically call out the helix angle is symmetrical.  WILLIAMS teaches a helical rotary component that also 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the initial and terminal zones to have constant helix angle and further understand that the constant helix angle arrangement has a symmetry and incorporate this feature/understanding into the gears of the modified pump of NICOLAS and FERRETTI for the benefit of having a robust gear construction that is effective to compress, move, or expand a fluid as expressly described by WILLIAMS (¶ 0003, especially lines 1-3 and 6-7).
	In reference to Claim 19, NICOLAS and FERRETTI teach a right-hand orientation and a left-hand orientation that each have a helix angle, but NICOLAS and FERRETTI do not further teach that a respective tooth in these orientations has a constant helix angle.  WILLIAMS teaches a helical rotary component that also includes initial and terminal zones (foreground in Fig. 9 is initial zone and opposite end is the terminal zone which can be formed to have constant helix angle, ¶ 0045, especially lines 3-7).  As these initial and terminal zones are located in NICOLAS where there are the right- and left-hand orientations, these orientations similarly can also have constant helix angle.  	
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the initial and terminal zones to have constant helix angle as taught .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over NICOLAS and FERRETTI, and further in view of US2012/0012400 (Saccani; published on January 19, 2012) (SACCANI).
	In reference to Claim 9, NICOLAS does not teach the mathematical relationship tan(α)=P/(Pi*dp) and features associated therewith.  SACCANI teaches a helical head (Abstract, Figs. 1-14) that draws from two-dimensional development (“geometrical form of the helix”, ¶ 0032, Figs. 1, 2, 3, and 4) of said helix being a straight line segment corresponding to the hypotenuse of a right triangle (see Fig. 2) having the catheti corresponding to the pitch of the respective tooth and to the circumference of the respective toothed wheel; the slope of said straight line segment being determined from an angle alpha (α) (Fig. 2) between the developing triangle hypotenuse and the cathetus corresponding to the circumference of the respective toothed wheel according to the following relationship:
	tan (alpha) = P/(Pi*dp) (Fig. 2)
where: 
	P: is the helix pitch, and 
	dp: is the pitch diameter of helix circumference.

	In reference to Claim 10, NICOLAS and SACCANI do not explicitly call out the additional correlations of substitution based from the relationship recited in Claim 9 regarding the horizontal cathetus and vertical cathetus (however SACCANI does explore various substitutions of based on the geometrical relationship necessary to properly develop the necessary helix (¶’s 0027-0032)).  With this understanding the PHOSITA can further optimize the helix development by applying/exploring other relationships by substitutions to the helix development that stem from the relationship recited in Claim 9 for a particular toothed wheel arrangement (and which include the specific number of teeth being realized for a particular wheel arrangement) that is based on the requirement and application of need for a particular toothed wheel being developed (MPEP 2144.05, II, A).   	
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize correlations of substitutions to the two dimensional geometrical development of a helix and further optimize these relationships based on the particular toothed wheel being developed as taught by SACCANI and incorporate this kind of .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over NICOLAS and FERRETTI, and further in view of US2011/0223051 (GIUSEPPE).
	In reference to Claim 11, while NICOLAS and FERRETTI inherently and implicitly teach a contact ratio of a toothed wheel, NICOLAS and FERRETTI do not explicitly teach a value of the contact ratio being in a range between 0.6 and 1.4.  GIUSEPPE teaches a tooth profile for rotors of gear pumps (title, Abstract, Figs. 1-17c) that includes having a contact ratio of 0.6 and 1.4 (contact ratio of 0.6 - 0.85, Abstract, line 11).
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a helical tooth with a contact ratio of 0.6 – 0.85  (which is in the range of between 0.6 and 1.4 as claimed) as taught by GIUSEPPE and incorporate this understanding to form a gear profile having this range of contact ratio values for the pair of toothed wheels of the modified pump of NICOLAS and FERRETTI for the benefit of having gear teeth that are effective to efficiently move fluids for a given application of need of the hydraulic gear apparatus that exhibits noiseless operation and has minimal undesired vibrations and pressure overoscillations as expressly described by GIUSEPPE (Abstract, lines 3 and 4).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over NICOLAS in view of FERRETTI.  
	In reference to Claim 12, NICOLAS teaches: 
		A gear apparatus (title, Abstract, Figs. 1-4) comprising:
			a pair of bi-helical toothed wheels (22, 24); 
			said pair of bi-helical toothed wheels being bound to support shafts (26, 28) to form a driving wheel (one of the wheels 22, 24 can be designated as a driving wheel, col. 3, lines 7 and 8) and a driven wheel (the other wheel of 26 or 28 would be the driven wheel because when the driving wheel rotates the enmeshment generates rotation of the other gear) of said gear apparatus (title, Abstract, Figs. 1-4); 
			said pair of bi-helical toothed wheels having non-encapsulating profiles (as best seen in Fig. 1 fluid is not trapped in a tooth of one gear that is enmeshed with a bottom of the other gear, col. 2, lines 10-16); 
			each toothed wheel of said pair of bi-helical toothed wheels including:
				a plurality of teeth (teeth 30, 30’, col. 3, line 13); 
				wherein each tooth of the plurality of teeth: 
					has a variable helix angle with continuous function in a longitudinal direction parallel with a rotation axis of one of the support shafts that corresponds to a respective toothed wheel (best seen in Figs. 3 and 4 where each tooth 30, 30’ has helix side portions 23 and a top curved portion 34 that each have continuous 
					includes a transition point (E, Examiner’s ANNOTATED Fig. 3 of NICOLAS) between the right-handed helix and the left-handed helix in which the variable helix angle is 0o (along imaginary line G each transition point E of each tooth has a variable helix angle of zero because of not being associated with the right-handed helix or the left-handed helix, Examiner’s ANNOTATED Fig. 3 of NICOLAS) where in the transition point has a curved profile (curved central portion 34 which includes the transition point E also has a curved profile, col. 3, lines 18-21).
NICOLAS does not explicitly call out 
			(i) that the right and left derivatives of a helix angle function are finite and equal at the transition point, and
			(ii) that the toothed wheels are for a hydraulic gear and/or are part of a hydraulic gear apparatus.

	It would be obvious to the PHOSITA before the effective filing date of the invention to understand a transition point as taught by NICOLAS where the right and left derivatives of a helix angle function are finite and equal at the transition point as further understood by the PHOSITA and incorporate this collective understanding into NICOLAS’ gear pump for the benefit of constructing a robust pump that has improved pumping performance that also includes mitigating undesired pressure spikes and meters fluid therethough without pump pulsation as expressly described by NICOLAS.  
	With regard to (ii) above, FERRETTI teaches gear pumps that are associated with hydraulic systems, and as such, can be considered to be a kind of hydraulic gear apparatus with a bi-directional arrangement utilizing helical gears (¶ 0006).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a gear pump in a hydraulic application so as to be considered a hydraulic gear/ hydraulic gear apparatus as taught by FERRETTI and further incorporate this kind of gear pump arrangement/understanding to the gear pump of NICOLAS for the benefit of having a pump that is applicable in numerous commercial 
	In reference to Claim 13, NICOLAS describes a gear pump as described above, however, NICOLAS does not explicitly characterize a gear pump as a volumetric pump.  FERRETTI teaches a gear pump (title, Abstract, Figs. 1-14) and further describes that gear pumps are volumetric pumps (“Gear pumps are volumetric machines because the volume comprised between the compartments of the teeth of the two toothed wheels and the external case is transferred from the inlet area to the outlet area by means of rotation of the toothed wheels.”, ¶ 0015, lines 1-7).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a gear pump as a volumetric pump and further incorporate this understanding with using the gear pump of NICOLAS for the benefit of having a pump that is applicable in numerous commercial applications where different types of fluids can be used along with different inlet/outlet pressures and displacement values that can be used in the automotive, earthworks, automation and control industries as expressly described by FERRETTI (¶s 0009 and 0015). 
	In reference to Claim 14, NICOLAS does not explicitly call out that the apparatus is a hydraulic gear motor.  FERRETTI teaches that an apparatus can be formed as a hydraulic gear motor (¶ 0006, lines 1 and 2).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a gear pump as a hydraulic gear motor and further incorporate this understanding with using the gear pump of NICOLAS for the benefit of having a pump . 


Response to Arguments
Applicant's claim amendments and arguments filed in the reply filed on April 7, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
 			(ii) the specification objections,
			(iii) objections to the claims, and
			(iv) the previous 35 U.S.C. 112, second and fourth paragraph rejections
which are hereby withdrawn by the Examiner. 

Applicant’s arguments with respect to Claims 1 and 12 (see below) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Nonetheless, Applicant’s arguments (pp. 11-15 of Applicant’s reply filed on April 7, 2021) with respect to Applicant’s assertion that each tooth of the plurality of teeth of a tooth wheel includes a transition point between the right-handed helix and the left-handed helix in which the variable helix point is 0o and the right and left derivatives of a helix angle function are finite and equal at the transition point  have been fully considered and are persuasive (i.e. Applicant’s wheel has a curved transition point that is not a cusp/point as shown in Fig. 4 of FERRETTI (WO2014/21253A1) and which was argued by Applicant on p. 11 of Applicant’s reply filed on April 7, 2021, second and third full paragraphs and which was previously 

Conclusion
The cited references US9567999 / US2016/0265528 are equivalent English publications of WO2014/191253 A1 (FERRETTI) previously applied to reject the claims in the Non-Final Rejection having notification date of December 11, 2020.  US2098864 discloses a pair of self conjugated gears similar to Applicants’ disclosure (Figs. 5 and 6).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
April 29, 2021

/Mary Davis/Primary Examiner, Art Unit 3746